MEMORANDUM **
Yuda Putra, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for asylum. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), we deny the petition for review.
Substantial evidence supports the agency’s conclusion that the robbery Putra suffered as a teenager and the other incidents he described do not rise to the level of persecution. See id. at 1016-18. Substantial evidence also supports the agency’s conclusion that Putra failed to establish a well-founded fear of future persecution because, even if Putra is a member of a disfavored group of Chinese Buddhist Indonesians, he failed to demonstrate the requisite individualized risk of persecution. Cf. Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir.2004). Further, Putra’s history of return trips to Indonesia militates against a finding that he has a well-founded fear of persecution. See Loho v. Mukasey, 531 F.3d 1016, 1017-18 (9th Cir.2008). Accordingly, his asylum claim fails.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.